Gray, C. J.
By the provisions of the act of Congress of March 3, 1873, and of the statute of the Commonwealth of 1873, c. 189, the title in land taken for the post-office in Boston does not vest in the United States until the assessment and payment of the damages thereby occasioned to the owners of the land. But the title which is purchased by and vests in the United States is the title as it existed when the petition for the valuation of the land was filed by the agent of the government. The time necessary to complete the judicial proceedings does not change the subject or the measure of compensation, or the parties who are entitled to it. In theory of law, although the compensation cannot be paid until it has been estimated, nor the title pass until the compensation is paid, yet both the compensation paid and the title acquired have relation back to the inception of the proceedings for the condemnation of the land to the public use. It has already been adjudged that the measure of the damages to be awarded to the owners is the value of the land at that date, and interest thereon. Burt v. Merchants’ Ins. Co. 115 Mass. 1. See also Parks v. Boston, 15 Pick. 198, 208; Old Colony Railroad v. Miller, 125 Mass. 1. And it would be *66most unjust to charge the owners of the land with betterments or other taxes imposed after it has been designated and set apart for the public use, and while they cannot enjoy, nor improve it, nor obtain compensation for any increase in its value.

Judgment for the defendants.